Citation Nr: 9922150	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  95-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1969.  

Service connection for PTSD was denied by the RO by rating 
actions in October 1991 and July 1992.  The veteran was 
notified of these decisions and did not appeal.  

By rating action in March 1994, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for PTSD.  A personal hearing was held 
at the RO in June 1995.  

By rating action/Supplemental Statement of the Case dated in 
April 1996, the RO found that new and material evidence had 
been submitted to reopen the claim.  However, the RO 
determined that the evidence did not show that the veteran 
had a verified stressor to support the diagnosis of PTSD, and 
the claim was denied.  The Board remanded the appeal to the 
RO in October 1996.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran did not engage in combat with the enemy 
during military service.  

3.  Objective evidence of an in-service stressor has not been 
demonstrated.  

4.  The veteran does not currently have PTSD as a result of 
wartime experiences in Vietnam.  



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records indicate that the veteran was 
seen by psychiatric services on one occasion in September 
1968.  The veteran was referred for consultation because of 
disciplinary problems.  At that time, the veteran stated, "I 
don't seem to be doing good at all and I'm in trouble again; 
there doesn't seem to be much purpose in what I'm doing and I 
get shuttled around from one job to another and I feel I 
could do so much if I got a job where I could use my 
brains."  The examiner noted that the veteran was obviously 
despondent and confused.  In a state of frustration, the 
veteran went AWOL (absent without leave) for five days to 
visit his girlfriend in Georgia.  The veteran reported that 
he got along well with his parents and siblings, and did well 
academically in high school.  The veteran reported that he 
did not drink or smoke to any extent.  On mental status 
examination, the veteran was despondent, anxious, and 
frustrated with the idea that his future in the Navy was 
hopeless and that he was doomed to dishonorable discharge.  
The examiner indicated that the veteran was well motivated 
for service and believed that some counseling would be very 
helpful to him.  The veteran was advised that additional 
counseling was available to him if he so desired.  The 
diagnostic impression was situational maladjustment, 
moderately severe, not requiring hospitalization.  

The remainder of the veteran's service medical records is 
negative for any complaints, treatment or diagnosis referable 
to any psychiatric disorder.  The veteran's separation 
examination in September 1969 showed his psychiatric status 
was normal.  The veteran's personnel records and separation 
certificate (DD214) show that the veteran was not assigned to 
a combat unit and did not receive any combat action awards or 
decorations for valor.  

On his original application for VA compensation benefits in 
June 1975, the veteran made no mention of any psychiatric 
problems, and no pertinent findings or diagnoses referable to 
a psychiatric disorder were noted on VA examination in 
September 1975.  At that time, the veteran reported that he 
was employed as an engineering aid since June 1973, and had 
not lost any time at work.  

In a letter received in July 1992, the veteran reported that 
his duties in Vietnam were to load and off load ships, boats, 
and trucks with supplies for units in I Corps.  "When I 
worked nights every other month I would ride shotgun on the 
supply trucks in our area, Danang, Red Beach, Marble 
Mountain, to make sure the supplies got the units.  Sometimes 
the units were on red alert, sometimes not."  The veteran 
also reported that during the TET Offensive, he and two other 
people were sent to area units to help evacuate or move 
supplies off shore.  

The veteran testified at a personal hearing at the RO in June 
1995, that a Marine committed suicide after being court 
martialed for killing an unarmed civilian, and that he 
"heard the shot that took his head off."  The veteran 
reported that he helped build pallets for the bodies of 
sailors who were killed on the USS Forrestal.  He testified 
that he did not actually assist in the removal of the bodies 
and only saw the bodies from a "distance" as he was leaving 
the pier.  He also testified that he saw dead and wounded 
soldiers at China Beach Hospital, saw a Vietnamese civilian 
run over by a truck, knew a soldier who had his head blown 
off during a rocket attack, and that a Navy Chief and 
Vietnamese laborer were crushed by falling cargo.  The 
veteran also testified that he was trained by Navy Seals in 
counter-insurgency, but did not actively work with them.  

On a PTSD questionnaire for a VA Social Survey in July 1995, 
the veteran reported that he was exposed to a number of life 
threatening situations in Vietnam that included receiving 
sniper fire while on patrol; being on patrol with land mines, 
anti personnel weapons, trip wires, and booby traps; being 
ambushed on patrol; being in convoys on mined roads and 
hitting mines; being involved in covert operations 
(considered confidential); tending to wounded as medic or 
helper; and being involved in post combat duty such as the 
recovery of bodies, hospital, first aid and mortuary detail.  

On a VA Social Survey in July 1995, the veteran reported that 
he talked to a Marine who was being court-martialed for 
shooting an unarmed Vietnamese coming through the fence.  The 
veteran said that one day the Marine walked up to him and 
inquired as to his reaction should the Marine shoot himself.  
The Marine then proceeded to do just that in the locker room.  
He said, "this was my introduction to Vietnam."  The 
veteran reported that he was then sent to Da Nang and 
assigned to Deep Water Pier "where all the ocean vessels 
would unload," and was part of a "pier team."  He was 
billeted in a houseboat and stayed there for about eight 
months.  The barges were air conditioned and sunk low in the 
ground.  The veteran reported that he was a checker of 
incoming supplies and that he had some Vietnamese soldiers 
riding shotgun.  These were not people that they trusted, so 
sometimes he would "do" the shotgun; that is, guard the 
people who were loading and unloading and guard the supplies 
that were being loaded and unloaded because they were never 
sure who they could trust.  

The veteran reported that the Deep Water Pier was attacked in 
July, and that he saw the attack from a distance.  He said 
the Air Force barracks were hit and planes were blown up.  He 
saw the explosions, and could smell the acrid smell and feel 
the heat.  He said he was also involved in a forest fire.  
After the fire, some Afghan troops were brought in.  He said 
that the bodies were brought in and that he got the pallets 
ready for them to stack the bodies on and watched them stack 
them up.  The veteran said that there were many separate body 
parts in the bags, and they would jiggle the body parts to 
make it seem like each bag had at least enough of a human 
being in there to consider it to have been a body.  He 
remembered this vividly.  He also recalled one guy had no 
legs, and another person had only one arm.  He said he saw a 
lot of mangled bodies during the TET offensive.  He said he 
was introduced to a soldier one day, and that later the same 
day the man's head was completely blown off.  He said he 
talked to a guy who had no legs and one arm who said he was 
just happy to be alive.  Once a soldier, in response to fire 
from below, went over and killed everyone in the area where 
the fire started.  He said that during this period (TET 
offensive), he got a presidential Citation for working under 
fire for a whole week straight without sleep.  The veteran 
reported that he rode shotgun, loaded and unloaded equipment, 
and watched and guarded supplies for an entire week without 
sleep because the fighting was so fierce and the need for 
ammunition and supplies was so great.  He said that one time, 
on one of the barges he was working on, the SEALS found some 
plastic explosives under the barge.  This made him very 
nervous.  The veteran reported that when he was leaving 
Vietnam in June 1968, he was supposed to get on a "cattle 
car" but it was overloaded, so he waited for the next one.  
As the train moved out, it exploded and many people were 
killed.  He said that from that point on, he was worried 
about whether he was going to get out alive.  On the way 
home, the veteran said that they were warned that a Marine 
had been shot by a female hippie at the airport and that they 
were landing on a different day.  They were also told not 
talk about Vietnam and just let people know he was in the 
service, but not actually coming back from Vietnam.  

When he got home, he said that he felt numb.  People were 
kind of standoffish.  He could not sleep when it was too 
quiet because he was not used to that as it only got quiet 
when there was incoming artillery.  This made him nervous and 
hyper-alert.  But he said this period was the highlight of 
his life.  He had money and bought a new Corvette.  He said 
that most of the men had gone away to the war or gone to 
Canada to keep from going to war, so there were a lot of 
women.  He said he ran through about $1000 while he was home 
and just had a really good time.  He remembered this time as 
one of the few fun periods in his life.  Thereafter, he went 
to Mayport, Florida to return to duty and was assigned aboard 
the U.S.S. English.  He said this was not good because all 
the while he had been in the Navy, he had never really been 
on board a ship except during training.  He said that he was 
pretty much through with the Navy anyway and was upset with 
what had happened in Vietnam.  The veteran reported that even 
though he was in the Navy, he was on the ground and under 
fire, and could have been killed many times.  He said that 
while in Vietnam, he fired back at things and did not know if 
he killed anyone, and that it was just a horrendous 
experience.  

The veteran reported that when he returned to the States, he 
did not have any military uniforms and did not want to spend 
a lot of money to purchase them, so he called an ex-
girlfriend who lived in Georgia where he had left his clothes 
prior to going overseas.  He said he got an excellent 
reception and was very surprised to arrive there and be 
received so well by the girl.  He said that they got close 
quickly, and she left with him so they could get a place in 
Jacksonville, Florida.  He said he was five days late coming 
back after calling the military and telling them he was going 
to be a little late.  The veteran reported that he was told 
it was okay, but he was court-martialed and ended up spending 
seven days in the brig.  He and his girlfriend moved in 
together and got an apartment.  He said the relationship was 
on and off and ended when he returned home early one day and 
found her in bed with another man.  

After his discharge from service, the veteran had difficulty 
finding a job and collected unemployment for more than a 
year.  He subsequently found employment and held a number of 
jobs over the years.  Later, he went to college and received 
his Bachelors degree in anthropology.  Since his divorce in 
1984, the veteran attempted to start a number of businesses, 
but none was successful.  

In terms of his trauma, he remembered the dismembered bodies, 
the loss of close associates, the guy who got blown away, and 
the Marine who killed himself.  He saw bodies literally blown 
away and knew that he should have died himself but did not, 
and this bothered him.  He said he could not forget Vietnam.  
The veteran reported that he avoided crowds in bars and was 
afraid that if he ever got into an altercation, he would kill 
someone.  He reported that there were several times when he 
was close to killing someone.  He felt bad because he was 
extremely threatening and had a lot of trouble maintaining 
relationships with anyone.  He was referred to several 
Vietnam veterans programs in the area and said that he would 
not have filed a claim but for the fact that his friends 
insisted on his doing so.  The veteran reported that talking 
about his experiences was painful for him, and he would 
really prefer to avoid talking about it if he could possibly 
help it.  He had nightmares and difficulty sleeping.  

The social worker indicated that the veteran's trauma was not 
as pronounced and as clear as in many instances, but viewing 
the body parts was more than sufficient as a trauma.  The 
veteran's reaction to viewing the bodies, manifested by a lot 
of bravado, was quite common among this population.  The 
examiner noted that the veteran had a lot of problems over 
the years in keeping employment and maintaining 
relationships, explosiveness and rage, difficulty sleeping, 
and hyper-alertness.  

When examined by VA in August 1995, the veteran reported that 
he had been working seasonally six months a year for the past 
seven years.  He denied any drinking or drug problem, and 
denied taking any medications.  He reported that he was in 
Vietnam for one year with the Navy as a SEAL.  After 
examination, the assessment was PTSD.  

On VA Psychological Assessment in June 1998, the veteran 
reported that he worked in combat zones and saw dismembered 
bodies on a daily basis while stationed in Vietnam.  The 
veteran showed limited motivation for the evaluation and 
frequently complained about the testing.  In summary, the 
examiner indicated that the veteran served in Vietnam for 
over one year with the Navy, where he was in war zones 
frequently and apparently viewed dismembered bodies on a 
daily basis.  The test and interview data showed the veteran 
to be a guarded, angry individual with many symptoms of PTSD.  
He scored 127 on the Mississippi Scale, which was consistent 
with that diagnosis.  His MMPI2 profile, while mostly within 
normal limits, nonetheless showed chronic depression, 
interpersonal conflict, paranoid ideation, and emotional 
restriction with potential for violent behavior.  There was 
no evidence of psychotic disturbance.  The examiner concluded 
that the veteran met the DSM-IV criteria for PTSD.  

On VA psychiatric examination in March 1999, the veteran 
reported that he lived by himself since his divorce in early 
1987.  He lived in the same home for over 22 years in a very 
isolated area by choice, as he did not trust "the violence 
within me, from the training that I received by Navy Seals at 
the Amphibious Base in Little Creek Virginia.  He stated that 
he served in Vietnam during the TET offensive.  He was mainly 
around the Da Nang River area and lived on a barge right 
across from the Ho Chi Min Trail.  He served in counter 
insurgency activities and was with the Deep Water Pier unit.  
He talked about Monkey Mountain in Camp TenSha often 
throughout the interview.  He reported that he was involved 
with supplying people as well as getting them out of harms 
way.  He reported that he rode shotgun on supply trucks and 
often had to shoot Vietnamese who were attempting to steal 
supplies from their truck.  The veteran reported that he was 
constantly around death and destruction, and that he went to 
the Da Nang Hospital daily between September 1967 and June 
1968 for treatments of a facial skin rash.  

The veteran also reported that it was at the Da Nang Hospital 
where he was exposed to many combat casualties.  The veteran 
reported that he was numbed emotionally by the vast amount of 
dismembered bodies that he saw, some of whom were still 
alive.  On another occasion, the veteran reported that he 
looked right through a mans leg that had been torn away by a 
piece of shrapnel which ripped the muscle away from the bone.  
He saw another body that had been completely blown apart by 
shrapnel.  The veteran reported his first dose of reality was 
when a comrade committed suicide in July 1967 after being 
court martialed for shooting an unarmed Vietnamese.  In 
August 1967, the veteran reported that he saw the remains of 
about 135 men who had burned to death aboard the USS 
Forrestal.  The veteran stated that it was his job to get 
pallets ready for what was left of their bodies.  The veteran 
also stated that a Chief Petty officer at the Deep Water Pier 
and a few Vietnamese civilians were killed when cargo was 
accidentally dropped on them.  In addition, the veteran 
stated that he found out that a comrade who he had met 
earlier the same day of the TET offensive had his head blown 
off by a rocket around Bridge Ramp.  He could see round of 
bombs being dropped by US planes on enemy Vietnamese the day 
after the TET offensive broke out.  

On mental status examination, the examiner indicated that the 
veteran seemed to show severe psychic numbing and was not 
tearful at any time during the exam.  His thought content 
focused on how he was victimized by being put in a war where 
he could not advance to defeat the enemy, and felt that he 
was lucky to survive the war as a result.  The diagnosis on 
Axis I was PTSD.  

The examiner commented that the veteran was exposed to much 
death and destruction while he was in Vietnam with the Navy 
doing counter insurgency jobs from June 1967 to June 1968.  
The examiner noted that the veteran reported that he should 
have gotten out of Vietnam two days earlier, but said that he 
was fortunate that he did not, as the cattle car that he was 
suppose to leave on had been up blown up by a Vietnamese 
driver.  The examiner indicated that it appeared that the 
veteran was in danger constantly throughout his one-year tour 
even to the very last day before he left.  The examiner 
stated that the veteran appeared to have severe psychic 
numbing clinically from what he could tell from his 
evaluation.  The examiner concluded that the veteran had 
severe PTSD due to his traumatic experiences in Vietnam.  

Analysis

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f) (1998); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  

Under the criteria in effect prior to March 7, 1997, the 
following regulations were in effect pertaining to PTSD.

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  The proposed regulations provide as 
follows:  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.124(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As the new regulations merely codified an existing Court 
decision which the RO was bound by, there is no need to 
Remand this case to the RO for consideration of the revised 
regulations.

As an initial matter, the Board finds that the veteran's 
claim for service connection for PTSD is well grounded.  The 
veteran has a medical diagnosis of the disability; there is 
lay evidence of stressors in service, which are presumed 
credible for the purpose of determining whether his claim is 
well-grounded; and a medical professional has connected his 
current disability to his service, again presuming the 
credibility of the stressors he has recounted.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the veteran satisfies the initial burden of setting forth 
a well-grounded claim, VA is required to assist in developing 
the facts pertinent to that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Zarycki v. Brown, 6 Vet. App. 91, 96 (1993).  In 
this case, the veteran has been afforded a VA examination, 
and the RO has obtained a report from USASCRUR.  The veteran 
also provided testimony at a personal hearing at the RO.  
Therefore, the Board finds that the record is complete and 
that there is no further duty on the part of VA to assist the 
veteran in developing his well-grounded claim, as mandated by 
38 U.S.C.A. § 5107(a).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  As noted above, the evidentiary record 
includes several diagnosis of PTSD.  However, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor, and the veteran's lay testimony 
regarding stressors is insufficient, standing alone, to 
establish service-connection.  Moreau v. Brown, 9 Vet. 
App. 389 (1996); Doran v. Brown, 6 Vet. App. 283 (1995).  

The major precipitating events the veteran claims to have 
caused his PTSD involved the suicide of a Marine, the death 
of a soldier during a rocket attack, the death of two men (a 
Navy chief and a Vietnamese laborer) crushed by falling 
cargo, seeing a Vietnamese civilian run over by a truck, 
seeing dead and severely wound soldiers at a hospital, and 
building pallets for the remains of sailors killed on the USS 
Forrestal.  However, the veteran was not able to provide the 
names of the Marine, the Navy Chief or the soldier who were 
killed or the dates of any of these incidents.  In fact, 
except for the Vietnamese civilian who was reported to have 
been run over by a truck, the veteran never testified that he 
actually witnessed the death of any of the other men.  The 
veteran reported that he "heard" the shotgun blast from the 
suicide, that he "found out" about the soldier whose head 
was blown off by a rocket.

The Board also notes that the veteran initially reported that 
his duties in Vietnam involved the loading and unloading of 
supplies, and occasionally riding shotgun on deliveries to 
various units in his area.  (See July 1992 letter)  When 
asked by the RO and the Board to provide specific information 
concerning his claimed stressors in Vietnam, the veteran was 
only able to provide a few vague incidents, and could not 
recall the names of any of the personnel involved or the 
dates of any of the events.  In contrast, when seen for 
evaluation by VA medical personnel, the veteran reported 
being in numerous combat situations, shooting at Vietnamese 
civilians, being involved in counter-insurgency activities, 
and collecting the body parts of Afghan soldiers apparently 
burned beyond recognition.  While his Armed Forces or the 
United States Report of Transfer or Discharge (DD Form 214N) 
indicates that his occupation in service was related to the 
civilian occupation of "Crane Follower," and his training 
in service included storekeeper operations and seaman 
training, the veteran has reported that he was a Navy Seal.  
There is simply no evidence that the veteran served in such a 
prestigious position.  His training does not reflect 
preparation to be a Seal, and his rank in service at 
discharge was an E-3, also making it unlikely he served as a 
Seal.

The Board also finds a number of inconsistencies in the 
veteran's various stories recounted at the personal hearing 
from information provided to VA medical personnel during the 
medical evaluations.  For example, the veteran testified at 
the personal hearing that he never actually participated in 
counter insurgency activity.  However, on VA psychiatric 
examination in March 1999, the veteran reported that he was 
involved in counter-insurgency activities.  This is 
significant in that the examiner's diagnosis of PTSD focused 
on the point that the veteran was exposed to much death and 
destruction while he was in Vietnam with the Navy doing 
counter insurgency jobs from June 1967 to June 1968.  On the 
same VA psychiatric examination, the veteran reported that he 
saw the remains of about 135 men that had burned to death on 
the USS Forrestal.  However, on direct questioning during the 
personal hearing stated that he helped build and deliver the 
pallets to the pier while the aircraft carrier was coming 
into port, but that he did not actually take part in the 
unloading of the remains and only saw from a distance as he 
was leaving.  Similarly, the veteran reported to the VA 
social worker in July 1995, that he was involved in moving 
body bags filled with human parts of soldiers burned beyond 
recognition, and that they had to "jiggle" the bags to make 
sure there was "enough of a human being" to consider it a 
whole body.  The social worker concluded that this incident 
alone was a sufficient enough trauma to warrant a diagnosis 
of PTSD.  The Board finds it significant that the veteran 
never reported this incident at any other time.  

In any event, an attempt was made by the RO to obtain 
independent verification of the stressor incidents from the 
USASCRUR.  However, they were unable to confirm the veteran's 
claimed stressors.  A report from USASCRUR, dated in April 
1996, indicated that the U.S. Naval Support Activity 
(NAVSUPPACT) maintained logistics support and the flow of 
vital materials to forces in critical areas, and that unit 
members were exposed to combat activity.  The report also 
noted that the Danang Bridge Cargo Facility came under rocket 
attack in May 1968, and that three U.S. personnel were killed 
in action.  However, they were unable to verify that a U.S. 
Marine committed suicide or that a Navy Chief or any 
Vietnamese personnel were crushed by falling pallets.  The 
report indicated that anecdotal incidents, such as hearing a 
gunshot or seeing casualties could not be verified, but that 
if the veteran were able to provide more specific 
information, further research could be conducted.  The 
veteran did not furnish any additional information which 
could be used to verify his claimed stressors.  

The evidentiary record indicates that the veteran was in 
Vietnam for approximately 12 months and was assigned to a 
naval support unit in Danang in the capacity analogous in 
civilian terms to a crane follower.  As such, his duties were 
not combat related and his work details did not necessitate 
exposure to combat.  The Board recognizes that the USASCRUR 
report indicated that unit members of NAVSUPPACT were exposed 
to combat activity; however, there is no objective evidence 
that the veteran himself was involved in combat with the 
enemy.  

Since the veteran did not engage in combat with the enemy, 
his bare allegations of service stressors are insufficient; 
the stressors must be corroborated by official service 
records or other credible supporting evidence.  Zarycki v. 
Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 
(1994).  The veteran's official service records do not verify 
the alleged stressors, and he has not provide detailed 
information, as requested by the RO in July 1991 and January 
1997, which could be used to attempt verification of alleged 
stressors through USASCRUR or unit records.  Without such 
information, there is nothing the VA can do to assist with 
verification of stressors.  The duty to assist is not a one-
way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Furthermore, there is no medical evidence of a clear 
diagnosis of PTSD based on any recognized stressor and the 
constellation of symptoms associated with that disorder.  
Inasmuch as there is no credible supporting evidence to 
corroborate the occurrence of the alleged stressors, the 
claim must be denied.  


ORDER

Service connection for PTSD is denied.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

